In an action to foreclose a mechanic’s lien against premises owned by the defendant Lizza & Sons, Inc., for materials furnished to defendant Merz, a contractor, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated January 4, 1960, as granted the motion of defendant Lizza & Sons, Inc., and opened its default, vacated an inquest taken upon such default, and restored the action to the calendar for trial. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.